UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 30, 2009 CABELA’S INCORPORATED (Exact name of registrant as specified in its charter) Delaware 1-32227 20-0486586 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Cabela Drive, Sidney, Nebraska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(308) 254-5505 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. Item 7.01 Regulation FD Disclosure. The following information is furnished pursuant to Item 2.02, “Results of Operations and Financial Condition,” and Item 7.01, “Regulation FD Disclosure.” On July 30, 2009, Cabela’s Incorporated issued a press release announcing financial results for its second quarter ended June 27, 2009.A copy of the press release is attached hereto as Exhibit 99 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99 Press release dated July 30, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABELA’S INCORPORATED Dated:July 30, 2009 By: /s/ Ralph W. Castner Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description 99 Press release dated July 30, 2009
